Citation Nr: 9919561	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-03 502A	)	DATE
	)
	)


THE ISSUE

Whether a May 14, 1996, decision of the Board of Veterans' 
Appeals denying the appellant's application to reopen a claim 
of service connection for the cause of the veteran's death 
should be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey


FINDINGS OF FACT

1.  The appellant filed a claim with the Boston, 
Massachusetts, Regional Office (RO) in May 1997 seeking the 
RO's review of a July 14, 1969, rating decision denying 
service connection for the cause of the veteran's death to 
determine whether that decision involved clear and 
unmistakable error (CUE).

2.  The July 14, 1969, RO rating decision has been subsumed 
by a May 14, 1996, Board decision that denied the appellant's 
application to reopen a claim of service connection for the 
cause of the veteran's death.

3.  The appellant was notified by the Board in October 1998 
that her May 1997 claim of CUE was being construed as a 
petition for revision of the Board's May 14, 1996, decision 
on the grounds of CUE.

2.  The Board received notice on July 2, 1999, that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a May 1996 Board decision denying an 
application to reopen a claim of service connection for the 
cause of the veteran's death to determine whether that 
decision involved clear and unmistakable error should be 
dismissed.  Board of Veterans' Appeals Rule of Practice 
1404(f), 64 Fed. Reg. 2140 (1999) (to be codified at 38 
C.F.R. § 20.1404(f)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1404(f)), 
permits a party to withdraw a motion to review a final Board 
decision to determine whether CUE exists in that decision.  
Inasmuch as the motion for CUE review in this case has now 
been withdrawn, the motion should be dismissed, without 
prejudice to refiling, as provided by Rule 1404(f).

ORDER

The motion is dismissed without prejudice to refiling.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under Rule of Practice 1404(f), 64 Fed. Reg. 2140 (1999) (to 
be codified at 38 C.F.R. § 20.1404(f)), is not a final 
decision of the Board.  Rule of Practice 1409(b), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1409(b)).  
This dismissal removes your motion from the Board's docket, 
but you may refile the motion at a later date if you wish.





